Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2005/0041168).
Regarding claim 1, Jang et al. (figures 7-15) discloses a thin film transistor, wherein the thin film transistor is provided on a base substrate and comprises a gate electrode, a first electrode, and a second electrode (140 or 153) that are on the base substrate, wherein the gate electrode comprises: 
a first body portion (upper horizontal portion of the gate electrode 152) extending along a first direction; and 
a first extension portion (lower horizontal portion of the gate electrode 152) extending substantially along the first direction, the first extension portion is electrically connected with the first body portion and spaced apart from the first body portion by a first spacing; 
the first electrode (drain electrode 153 or source electrode 140) comprises: 
a first overlapping end (portion of the electrode 153 or 140 overlapping with the upper horizontal portion of the gate electrode 152), wherein an orthographic projection of the first overlapping end on the base substrate at least partially overlaps with an orthographic projection of the first body portion on the base substrate; 
a first compensation end (portion of the electrode 153 or 140 overlapping with the lower horizontal portion of the gate electrode 152) at a side of the first overlapping end away from the first body portion, wherein an orthographic projection of the first compensation end on the base substrate at least partially overlaps with an orthographic projection of the first extension portion on the base substrate; and 
a first intermediate portion (horizonal portion of the electrode 153 or 140) connecting the first overlapping end and the first compensation end, wherein an orthographic projection of the first intermediate portion on the base substrate is within an orthographic projection of the first spacing on the base substrate.
Regarding claim 2, Jang et al. (figures 7-15) discloses wherein 
the first intermediate portion (horizonal portion of the electrode 153 or 140) comprises a stripe portion extending along the first direction; 
the first electrode comprises: 
a plurality of first portions (protrusion portions of the horizontal portion of the electrode 153 or 140) connected with the stripe portion, the plurality of first portions are provided on a first side of the stripe portion near the first body portion, and are spaced apart from each other along the first direction; and 
a plurality of second portions (protrusion portions of the horizontal portion of the electrode 153 or 140) connected with the stripe portion, the plurality of second portions are provided on a second side of the stripe portion near the first extension portion, and are spaced apart from each other along the first direction, and 
the first overlapping end comprises at least a part of each of the plurality of first portions, and the first compensation end comprises at least a part of each of the plurality of second portions.
Regarding claim 3, Jang et al. (figures 7-15) discloses wherein each of the plurality of first portions comprises a first region and a second region (protrusion portions of the horizontal portion of the electrode 153 or 140), an orthographic projection of the first region on the base substrate is within the orthographic projection of the first body portion on the base substrate; an orthographic projection of the second region on the base substrate does not overlap with the orthographic projection of the first body portion on the base substrate, and the orthographic projection of the second region on the base substrate is within the orthographic projection of the first spacing on the base substrate; 
each of the plurality of second portions (protrusion portions of the horizontal portion of the electrode 153 or 140) comprises a third region and a fourth region, wherein an orthographic projection of the third region on the base substrate is within an orthographic projection of the first extension portion on the base substrate, and an orthographic projection of the fourth region on the base substrate does not overlap with the orthographic projection of the first extension portion of the first extension on the base substrate, and the orthographic projection of the fourth region on the base substrate is within the orthographic projection of the first spacing on the base substrate.
Regarding claim 4, Jang et al. (figures 7-15) discloses wherein the plurality of first portions correspond to the plurality of second portions one by one, and the plurality of first portions and the plurality of second portions are axially symmetrical with the stripe portion as an axis of symmetry.
Regarding claim 5, Jang et al. (figures 7-15) discloses wherein each of the plurality of first portions is perpendicular to the first direction, and each of the plurality of second portions is perpendicular to the first direction.
Regarding claim 6, Jang et al. (figures 7-15) discloses wherein an orthographic projection of the second electrode (140 or 153) on the base substrate at least partially overlaps with the orthographic projection of the first body portion on the base substrate; the second electrode comprises a plurality of first recessed portions which are arranged in the first direction and recessed in a direction away from the first extension portion, the first electrode further comprises a plurality of first protrusion portions corresponding to the first portions one by one, each of the plurality of first protrusion portions is connected with a corresponding first portion, and the first protrusion portions respectively extend into the first recessed portions one by one; and the first overlapping end further comprises the plurality of first protrusion portions.
Regarding claim 9, Jang et al. (figures 7-15) discloses wherein the gate electrode further comprises a first connection portion (vertical portion of the gate electrode 152) connecting the first body portion and the first extension portion, and an orthographic projection of the first connection portion on the base substrate does not overlap with both an orthographic projection of the first electrode on the base substrate and an orthographic projection of the second electrode on the base substrate.
Regarding claim 10, Jang et al. (figures 7-15) discloses wherein the first extension portion has a first end and a second end in the first direction, and the first body portion has a first end and a second end in the first direction; the first connection portion connects the first end of the first extension portion with the first end of the first body portion; the second end of the first extension portion and the second end of the first body portion are at a same side of the first connection portion; and an included angel between the first direction and the horizontal direction is greater than 0 degree and less than 90 degrees (the electrodes are extended in three different directions, e.g. xyz).
Regarding claim 12, Jang et al. (figures 7-15) discloses an array substrate, comprising: a plurality of first signal lines extending along a second direction and a plurality of second signal lines extending along a third direction which are on the base substrate, wherein the second direction and the third direction intersect with each other, and the plurality of first signal lines intersect with the plurality of second signal lines to define a plurality of light control units in an array; each of the light control units comprises the thin film transistor according to claim 1, wherein the first direction intersects with both the second direction and the third direction, the gate electrode of the thin film transistor is electrically connected with one of the plurality of first signal lines, and the first electrode of the thin film transistor or the second electrode of the thin film transistor is electrically connected with one of the plurality of second signal lines (figures 7-10).
Regarding claim 13, Jang et al. (figures 7-15) discloses wherein the plurality of light control units comprise a first light control unit and a second light control unit; and the first direction in the thin film transistor comprised in the first light control unit intersects with the first direction in the thin film transistor comprised in the second light control unit.
Regarding claim 14, Jang et al. (figures 7-15) discloses wherein the thin film transistor comprised in the first light control unit and a thin film transistor comprised in the second light control unit are connected with a same second signal line and are respectively at a first side of the same second signal line and a second side of the same second signal line, and the first side of the same second signal line and the second side of the same second signal line are opposite to each other in the second direction; and the first light control unit and the second light control unit are respectively in two adjacent light control unit rows arranged in the third direction, and the first light control unit and the second light control unit are respectively in two adjacent light control unit columns arranged in the second direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2005/0041168) in view of Wang et al. (US 2017/0090259).
Regarding claim 8, Jang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Jang et al. is silent regarding a width of the first extension portion in a direction perpendicular to the first direction is greater than 0 and less than or equal to 3 μm; a ratio of the width of the first extension portion in the direction perpendicular to the first direction to a width of the first body portion in the direction perpendicular to the first direction is in a range of 0.2-0.3.  Jang et al. (in at least paragraph 0017) teaches wherein a width of the first extension portion in a direction perpendicular to the first direction is greater than 0 and less than or equal to 3 μm (smaller portion of the channel widths).  In addition, Wang et al. (figure 2) teaches a ratio of the width of the first extension portion in the direction perpendicular to the first direction to a width of the first body portion in the direction perpendicular to the first direction is in a range of 0.2-0.3 (different areas of the gate electrode portions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the widths of the electrode portions as taught by Jang et al. and Wang et al. in order to decrease a current variation flowing within a channel of a switching device.  In addition, an electric charge mobility also decreases depending on an increase of a channel width of the switching device.  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2005/0041168) in view of Histake (US 2005/0206814).
Regarding claim 22, Jang et al. discloses the limitations as shown in the rejection of claim 13 above.  However, Jang et al. is silent regarding the light control substrate.  Histake (figure 1) teaches display device, comprising the array substrate according to claim 13, wherein the array substrate is a light control substrate, and the display device further comprises: a light control panel comprising the light control substrate; a display liquid crystal panel stacked with the light control panel and comprising a plurality of first display signal lines extending along the second direction and a plurality of second display signal lines extending along the third direction, wherein the plurality of first display signal lines intersect with the plurality of second display signal lines to define a plurality of sub-pixel units in an array; and a backlight unit at a side of the light control panel away from the display liquid crystal panel, wherein the light control panel is configured to allow backlight from the backlight unit to be incident into the display liquid crystal panel via the light control panel (1, 3, 4, and 51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Histake in order to achieve display devices having wide viewing angles and high contrasts .  
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of "wherein the first body portion has an edge near the first extension portion, and an orthographic projection of the edge on the base substrate at least partially overlaps with orthographic projections of the plurality of first portions on the base substrate, and a width, in the first direction, of each of the first portions is larger than a width, in the first direction, of the first protrusion connected with the respective first portion" in the combination as claimed in claim 7 are not provided nor made obvious by the prior art of record. 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of "wherein for the thin film transistor comprised in the first light control unit, an area of an orthographic projection of the first compensation end of the first electrode on the base substrate is a first area, and an area of an orthographic projection of the first overlapping end of the first electrode on the base substrate is a third area, for the thin film transistor comprised in the second light control unit, an area of an orthographic projection of the first compensation end of the first electrode on the base substrate is a second area, and an area of an orthographic projection of the first overlapping end of the first electrode on the base substrate is a fourth area; a sum of the first area and the second area is same as a sum of the third area and the fourth area" in the combination as claimed in claim 16 are not provided nor made obvious by the prior art of record. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of "wherein the thin film transistor comprised in the first light control unit and the thin film transistor comprised in the second light control unit are axially symmetrical with respect to an axis of symmetry along the third direction; or, the thin film transistor comprised in the first light control unit after being displaced along the third direction and the thin film transistor comprised in the second light control unit are axially symmetrical with respect to the symmetry axis along the third direction" in the combination as claimed in claim 17 are not provided nor made obvious by the prior art of record. 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of "wherein at least a part of the plurality of first signal lines are fold lines, each of which comprises a plurality of first fold line units arranged continuously and periodically, and each of the first fold line units corresponds to a corresponding one of the light control units; each of the first fold line units comprises a first line segment extending along a fourth direction and a second line segment extending along a fifth direction, wherein the fourth direction intersects with the fifth direction, and both the fourth direction and the fifth direction intersect with both the second direction and the third direction; the first line segment and the second line segment are sequentially arranged in the second direction, the first line segment comprises a first end connected with the second line segment, and the second line segment comprises a first end connected with the first end of the first line segment, and a connection point of the first end of the first line segment and the first end of the second line segment is a knee point of the first fold line unit; in the first light control unit, the first body portion is connected with the first line segment of the first fold line unit; and in the second light control unit, the first body portion is connected with the second line segment of the first fold line unit" in the combination as claimed in claim 18 are not provided nor made obvious by the prior art of record.  Being depending on claim 18, claims 19-20 would also be allowable.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of "wherein at least a part of the plurality of second signal lines are fold lines, each of which comprises a plurality of second fold line units arranged continuously and periodically, and each of the second fold line units corresponds to a corresponding one of the light control units; each of the second fold line units comprises a first line segment extending along a sixth direction and a second line segment extending along a seventh direction, wherein the sixth direction intersects with the seventh direction, and both the sixth direction and the seventh direction intersect with both the second direction and the third direction; the first line segment and the second line segment are sequentially arranged along the third direction, wherein the first line segment comprises a first end connected with the second line segment, the second line segment comprises a first end connected with the first end of the first line segment, and a connection point between the first end of the first line segment and the first end of the second line segment is a knee point of the second fold line unit; in the first light control unit, the first electrode of the thin film transistor or the second electrode of the thin film transistor is connected with the first line segment of the second fold line unit; and in the second light control unit, the first electrode of the thin film transistor or the second electrode of the thin film transistor is connected with the first line segment of the second fold line unit" in the combination as claimed in claim 21 are not provided nor made obvious by the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871